DETAILED ACTION

Claims 1-20 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendments submitted on 6/23/22 & 8/31/22. 
Claims 12-20 have been withdrawn from the application based on a species election without traverse on 3/9/22.  Applicant should cancel said claims moving forward. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)

The information disclosure statement (IDS) submitted on 4/20/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant:  Applicant respectfully contends that claims 1-11 are allowable under 35 U.S.C. § 101 at least because claim 1 is not directed to an abstract idea under prong two of step 2A of the subject matter eligibility test.  Appellant respectfully submits that claim 1 integrates any allegedly recited abstract ideas into a practical application thereof and is therefore eligible at least under Prong Two. In the present application, both steps of the process are fulfilled. Notably, the instant specification identifies problems in the technical field of generating, managing, and administering UBI. In particular, the specification notes: 
Some forms of UBI have been difficult to administer because information regarding the policy holder's activities is needed that may be difficult to accurately and inexpensively obtain. Self-reporting may be fraught with fraud risk because policy holders are likely to under-report to minimize their premium costs. Vehicle telematics may be problematic to the extent they would include information about the policy holder that the policy holder would wish to keep private (e.g., when and where the policy holder drives the vehicle). 
A blockchain that tracks vehicle lifecycle by VIN number (or other vehicle identifier) may be used to overcome obstacles to administering UBI. 
(Specification, para. [00169]-[00170]). The instant claims recite a method for addressing such a technical problem in the technical field by using a revised mileage report, generated at a node of a blockchain based upon at least an uploaded mileage report and past mileage data, to construct a vehicle mileage model. The instant claims then calculate an estimated mileage using the vehicle mileage model. By making use of the blockchain recited in the claims in such a way, the instant claims addresses the noted concerns about fraud and difficulty in administering data improve the processing speed and resource usage. (See Specification, para. [0070]). 

Examiner:  The claim is still directed to a certain method of organizing human activity – a commercial or legal interaction of generating an insurance quote. Regarding Step 2A prong 2, the claims just generally link to a blockchain environment.  The applicant should allude to the technical problem and the technical solution and show how the use of the blockchain, can improve the blockchain itself. 

Issue #2
Applicant: “Moreover, the Federal Circuit has held that similar improvements from claims reciting alleged abstract ideas reflect patentable subject matter. For example, in Uniloc USA, Inc. v. LG Elecs. USA, Inc., the Federal Circuit held, "The claimed addition of a data field for polling to the inquiry message significantly reduces the response time, enabling secondary stations to respond a fraction of a second later ... the claims at issue are not directed to [an] abstract idea," (957 F.3d 1303, 1309 (Fed. Cir. 2020)) (emphasis added). Similarly, the claims at hand incorporate a unique form of data that allows for the systems to perform faster and more accurately, as described above. As such, Applicant respectfully contends that amended claim 1 is eligible under at least step 2A of the patent eligibility test.   The pending claims further reflect such an improvement. In particular, claim 1 recites at least: accessing, via the one or more processors, a blockchain operated by nodes on a distributed network, the blockchain tracking the vehicle by VIN; broadcasting, via the one or more processors, an update to the blockchain to the nodes on the distributed network, the update including the mileage report; constructing, via the one or more processors, a vehicle mileage model based upon a revised mileage report, wherein the revised mileage report is retrieved from the blockchain and based at least in part upon the mileage report and past mileage data stored at the blockchain; calculating, via the one or more processors, an estimated mileage for the vehicle using the vehicle mileage model; generating, via the one or more processors, a UBI quote for insuring the vehicle, the UBI quote being based upon, at least in part, the estimated mileage. As such, applicant respectfully contends that amended claim 1 recites the identified improvement as described above. Therefore, the pending claims do more than "generally link[] the use of the judicial exception to a particular technological environment," (Office Action, p. 6, para. 2). Rather, the pending claims use blockchain to address a problem and improve functionality of a system in a particular technical field.”

Examiner: The correlation to Uniloc is not the same.  In that case, there was a reduction in latency which overcame a problem specifically arising in the realm of computer networks.  In other words, a technical solution, to a technical problem.  The general linkage to a blockchain environment does not compare in the same way.  Applicant again, should look to how the blockchain can be improved itself.  The rejection is maintained.

7 
Application No. 16/948,025 
Reply to Office Action of March 24, 2022No Prior Art rejection

Claims 1-6 & 8-11 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

constructing, via the one or more processors, a vehicle mileage model representative of a typical vehicle mileage driven over a past period of time based upon a revised mileage report, 

wherein the revised mileage report is retrieved from the blockchain and based at least in part upon the mileage report and past mileage data stored at the blockchain; 


The closest prior art of record includes:

Nagla (US 20180018723 relying on provisional 62363788) provides a system for maintaining vehicle records on the blockchain.

Christensen (US 8799036) provides a method to more effectively and efficiently price vehicle insurance policies by analyzing vehicle operation data to generate insurance policy options for purchase by customers. 

Beyer (US 20050177337) provides a system and method for generating mileage forecasts.  

Shane (US 20140028254) provides a method and system for charging of electric vehicles and collecting vehicle usage information to generate a statistical model pertaining to past information about distances.
	
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 & 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


A computer-implemented method of utilizing blockchain technology to generate a UBI (Usage-Based Insurance) quote, the method comprising: receiving, via one or more processors, a mileage report associated with a vehicle and a VIN (Vehicle Identification Number) of the vehicle; accessing, via the one or more processors, a blockchain operated by nodes on a distributed network, the blockchain tracking the vehicle by VIN; broadcasting, via the one or more processors, an update to the blockchain to the nodes on the distributed network, the update including the mileage report; constructing, via the one or more processors, a vehicle mileage model representative of a typical vehicle mileage driven over a past period of time based upon a revised mileage report, wherein the revised mileage report is retrieved from the blockchain and based at least in part upon the mileage report and past mileage data stored at the blockchain; calculating, via the one or more processors, an estimated mileage that is expected to be driven over a future period of time for the vehicle using the vehicle mileage model;  generating, via the one or more processors, a UBI quote for insuring the vehicle, the UBI quote being based upon, at least in part, the estimated mileage; transmitting, via the one or more processors, the UBI quote for insuring the vehicle to a vehicle owner; and receiving, via the one or more processors, an acceptance of the UBI quote from the vehicle owner.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction) of generating an insurance quote.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The processor, vehicle, nodes, distributed network and blockchain in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking use of the judicial exception to a particular technological environment, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 – broadcasting another update to the blockchain – generally linking to a particular tech environment; Claims 10-11 – machine learning algorithm – generally linking to a particular tech environment) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	



Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Irey (US 10529046) provides a vehicle rating system using telematics devices and driving behaviors.

Bischoff (US 10430883) provides dynamic usage-based insurance policies which determine cost per day and cost per mile based on received driving data.

Zhu (US 20120253589) provides a method for quickly calculating mileage from updated reports.

Cripe (US 10109013) provides a user-based insurance cost determination method.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695